EXHIBIT A
 19-24145-rdd         Doc 5      Filed 12/27/19 Entered 12/27/19 17:08:17         Main Document
                                               Pg 1 of 8



KIRBY AISNER & CURLEY LLP
Proposed Attorneys for the Debtor
700 Post Road, Suite 237
Scarsdale, New York 10583
(914) 401-9500
Erica R. Aisner, Esq.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
In re:
                                                              Chapter 11
TRIAX CAPITAL ADVISORS LLC,                                   Case No. 19-24145(rdd)

                                    Debtor.
----------------------------------------------------------X


                         DECLARATION OF JOSEPH SARACHEK
                     PURSUANT TO LOCAL BANKRUPTCY RULE 1007-2

        JOSEPH SARACHEK, hereby declares under penalties of perjury:

        1.       I am the sole and managing member of Triax Capital Advisors LLC, the above-

referenced debtor and debtor-in-possession (the “Debtor”). As such, I am fully familiar with the

Debtor’s operations, businesses and financial affairs.

        2.       I submit this declaration pursuant to Rule 1007(d) of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 1007-2 of the Local Rules for the United

States Bankruptcy Court for the Southern District of New York.

                                              BACKGROUND

        3.       The Debtor has been engaged in the restructuring business since 2001, first as a

restructuring advisory firm and more recently as an investor in bankruptcy trade claims.

        4.       In the past several years, the two primary acquisitions the Debtor has made were in

the receivership proceeding of the Stanford International Bank pending in Antigua in the chapter

11 proceeding of Life Partners, Inc which is pending in the Western District of Texas. Currently,
 19-24145-rdd        Doc 5     Filed 12/27/19 Entered 12/27/19 17:08:17             Main Document
                                             Pg 2 of 8



the Debtor owns approximately $12.2 million (face amount) of claims in the Stanford proceeding

and a 50% membership interest in LPAQ, LLC, a partnership which holds 9,567,604 units in the

liquidating trust which has resulted from the Life Partners proceeding.

        5.        The Debtor was forced to filed for chapter 11 bankruptcy relief in order to stay the

“firesale” sale of its 50% interest in LPAQ, LLC by one of the Debtor’s creditors. As a result of

the work of the Trustee of the Life Partners Trust, the Debtor is entitled to receive approximately

$77,414.59 in a cash distribution recently authorized, the receipt of which is anticipated shortly.

This is only a small portion of the recovery that the Debtor anticipates on account of its investment

in this asset.

        6.        The Debtor intends to utilize the chapter 11 process to maintain control over its

assets while it works to maximize and monetize their value for the benefit of all creditors, not just

one.

        7.        As such, the Declarant submits that the best interests of the estate and its creditors

will be served through this Chapter 11 case and the Debtor remaining in possession of its assets

and managing its own affairs, under the supervision of the Court, as a debtor-in-possession.

                 INFORMATION REQUIRED BY LOCAL BANKRUTPCY RULE 1007-2

        8.        In addition to the foregoing, Local Bankruptcy Rule 1007-2 requires certain

information related to the Debtor, which is set forth below.

Local Rule 1007-2(a)(1)

        9.        As set forth herein, the Debtor is an investment company which trades in

bankruptcy related assets.

Local Rule 1007-2(a)(2)




                                                    2
 19-24145-rdd        Doc 5     Filed 12/27/19 Entered 12/27/19 17:08:17           Main Document
                                             Pg 3 of 8



        10.     This case was not originally commenced under Chapter 7 or 13 of title 11 of the

United States Code, 11 U.S.C. §§ 101, et seq.

Local Rule 1007-2(a)(3)

        11.     Upon information and belief, no committee or professionals were employed prior to

the filing of the Order for relief.

Rule 1007-2(a)(4)

        12.     A list of the holders of the 20 largest general unsecured claims is annexed hereto as

Exhibit A.

Local Rule 1007-2(a)(5)

        13.     A list of the Debtor’s 5 largest secured creditors is annexed hereto as Exhibit B.

Local Rule 1007-2(a)(6)

        14.     A summary of assets and liabilities is annexed hereto as Exhibit C.

Local Rule 1007-2(a)(7)

        15.     There are no publicly held securities of the Debtor.

Local Rule 1007-2(a)(8)

        16.     None of the Debtor’s property is in possession of a receiver or custodian.

Local Rule 1007-2(a)(9) and (10)

        17.     The Debtor maintains offices in Scarsdale, New York as well as 101 Park Avenue,

New York New. The Debtor has no assets located outside the territorial limits of the United States.

Local Rule 1007-2(a)(11)

        18.     There are currently three lawsuits currently pending against the Debtor.

Local Rule 1007-2(a)(xiii)

        19.     The Debtor’s senior management consists of Declarant.




                                                  3
19-24145-rdd      Doc 5     Filed 12/27/19 Entered 12/27/19 17:08:17             Main Document
                                          Pg 4 of 8



Local Rule 1007-2(b)(1)-(3)

      20.     The Debtor’s estimated payroll to non-insider, non-officer employees for the thirty

(30) day period following the Chapter 11 petition is $4,000. The Debtor’s estimated payroll to

insider officers for the thirty (30) day period following the Chapter 11 petition is $0.

      21.     The Debtor anticipates distributions on account of its investment holdings in excess

of $150,000 and expenses of only approximately $4,000 over the same thirty (30) day period.




                                                 4
 19-24145-rdd       Doc 5   Filed 12/27/19 Entered 12/27/19 17:08:17           Main Document
                                          Pg 5 of 8




       Pursuant to 28 U.S.C. § 1746, I declare under the penalty of perjury that the foregoing is

true and correct.

Dated: Scarsdale, New York
       December 27, 2019

                                                          /s/ Joseph Sarachek
                                                       JOSEPH SARACHEK




                                                5
19-24145-rdd     Doc 5     Filed 12/27/19 Entered 12/27/19 17:08:17   Main Document
                                         Pg 6 of 8



                                       Exhibit “A”

                           Twenty Largest Unsecured Creditors

Principal Land                                         $1,210,000
477 Madison Street
Brooklyn, NY, 11221-2688

Norma Loren                                            $992,081
601 Palm Drive
Arlington, VA, 22209

Bergen Claim Funding                                   $250,000
c/o Bulldog Investors
250 Pehle Avenue
Saddle Brook, NJ, 07663

Stillwater Investors                                   $125,000
7380 S. Eastern
Las Vegas, NV, 89123

Izower Feldman, LLP                                    $75,000
85 Broad Street
18th Floor
New York, NJ, 10004

New York State Department of Labor                     $15,000
Building 12, W. Averell Harriman State Office Campus
Albany, NY, 12240




                                            6
19-24145-rdd     Doc 5     Filed 12/27/19 Entered 12/27/19 17:08:17   Main Document
                                         Pg 7 of 8



                                       Exhibit “B”

                              Five Largest Secured Creditors


Southern Financial Group                               $1,390,000
900 Austin Avenue
Waco, Texas 76701




                                            7
19-24145-rdd   Doc 5   Filed 12/27/19 Entered 12/27/19 17:08:17   Main Document
                                     Pg 8 of 8



                                   Exhibit “C”

                         Summary of Assets and Liabilities


                                  To be provided




                                        8
EXHIBIT B
                                              U.S. Department of Justice
                                              Office of the United States Trustee
                                              Southern District of New York

                                               U.S. Federal Office Building
                                               201 Varick Street, Room 1006
                                               New York, NY 10014
                                               Phone: (212) 510-0500
                                               Fax: (212) 668-2255/2361



                                               February 27, 2020

Via Email
Erica Feynman Aisner
Kirby Aisner & Curley LLP
700 Post Road
Ste. 237
Scarsdale, NY 10583
.
       Re: Triax Capital Advisors LLC, 19-24145-rdd

Dear Erica:

      I wanted to put in writing our understanding from today. By the close of
business on March 5, 2020, the Debtor should provide the following to my office:

(1)   The last three years of federal and state tax returns of the Debtor’s principal.
       The Debtor testified that the Debtor did not have its own tax returns but
      reported on the tax returns of the Debtor’s principal. The Debtor intends to
      redact information and the United States Trustee reserves his right to assert
      at some future time that the redactions were inappropriate.

(2)   All insider transactions for the last three years, with the definition of
      “insider” interpreted broadly to include the principal’s other business
      interests and family members.

(3)   A statement of what the Debtor kept as its “books and records.” The Debtor
      apparently did not keep ledgers or journals as such. The Debtor has bank
      accounts and transaction accounts. The Debtor was going to review what it
      has in the way of records, and among other things, list its bank accounts.
Erica Feynman Aisner
Page 2 of 2
February 27, 2020
_____________________________________________________________________

      Monthly operating reports will be filed with the same deadline.


                                            WILLIAM K. HARRINGTON
                                            UNITED STATES TRUSTEE

                                      By:   /s/ Greg M. Zipes
                                            Greg M. Zipes
                                            Trial Attorney
EXHIBIT C
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                     Pg 1 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                     Pg 2 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                     Pg 3 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                     Pg 4 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                     Pg 5 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                     Pg 6 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                     Pg 7 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                     Pg 8 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                     Pg 9 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                    Pg 10 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                    Pg 11 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                    Pg 12 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                    Pg 13 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                    Pg 14 of 15
19-24145-rdd   Doc 30   Filed 03/04/20 Entered 03/04/20 16:47:34   Main Document
                                    Pg 15 of 15
